BeaN, J.—
On February 10,1891, plaintiff commenced a suit for the dissolution of a copartnership existing between him and defendants, and for an accounting. On the filing of the complaint, the court ordered a preliminary injunction to issue enjoining and restraining defendants from in any manner interfering with the property or assets of the copart-nership, and appointing a receiver thereof. After answering the complaint, the defendants moved on the pleadings and certain affidavits filed before the judge of said court at chambers for the dissolution of the injunction and the vaca*25tion of the order appointing a receiver, which being denied, defendants appeal to this court.
An order or judgment from which an appeal will lie must be one affecting a substantial right and which in effect determines the action or suit so as to prevent a judgment or decree therein. It is one which concludes the parties as regards the subject matter in controversy in the tribunal pronouncing it. It must be one which not only affects a substantial right but which in effect determines the action. (Hill’s Code, § 535; State v. Brown, 5 Or. 119.) The order from which this appeal is taken is not such final judgment. The object and purpose of the preliminary injunction and the appointment of the receiver was only to preserve the property pending the final determination of the suit. It did not in any manner determine or attempt to determine the rights of the parties, nor does it in any way preclude a final decree upon the hearing on the merits.
It follows, therefore, that the appeal must be dismissed.